Exhibit 10.1
MARSHALL EDWARDS, INC.
April 23, 2010
Dr. Daniel P. Gold, Ph.D.
2244 El Amigo Road
Del Mar, CA 92014
Dear Dr. Gold:
We are pleased to confirm our offer of employment with Marshall Edwards, Inc.
(the “Company”) on the following terms and conditions as set forth in this
letter agreement between you and the Company (the “Letter Agreement”):

1.   Employment. You will be employed by the Company as its President and Chief
Executive Officer. You will report to its Board of Directors (the “Board”) or
such persons as designated by them, and shall perform such duties as may be
assigned to you. You may also be appointed to serve, and agree to serve, as an
officer and/or director of one or more subsidiaries and/or affiliates of the
Company. You agree to use your best efforts to perform your duties faithfully,
to devote all of your working time, attention and energies to the businesses of
the Company and its subsidiaries, and while you remain employed, not to engage
in any other business activity that is in conflict with your duties and
obligations to the Company; provided, that, with the Board’s approval, you may
serve on the board of directors of another company. Your employment will start
on April 19, 2010 (the “Effective Date”). The period during which you are
actually employed by the Company is referred to as the “Employment Period”. You
will perform your duties at the Company’s offices at a location that is mutually
agreeable to you and the Company. This offer of employment is contingent upon
the Company’s satisfactory review and check of your references.

2.   Base Salary. You will be paid a base salary (“Base Salary”) at an annual
rate of $400,000, payable in installments in accordance with the Company’s
regular payroll policies as in effect from time to time. Your Base Salary will
be reviewed at least annually, and may be subject to upward adjustment at the
discretion of the Board.

3.   Annual Bonus. In addition to a Base Salary, you will be eligible for a cash
bonus for any fiscal year of the Company that ends during the Employment Period
in an amount up to a maximum of 40% of your Base Salary as then in effect.
Payment of the bonus shall be contingent upon the attainment of milestone goals
established by the Board with your input and communicated to you as soon as
administratively practicable after the beginning of the fiscal year for which
the annual bonus will be paid.

4.   Stock Options. You will receive options to purchase shares of the Company’s
common stock (“Shares”) in accordance with this Paragraph 4.





--------------------------------------------------------------------------------



 



(a) Amount. You will receive options to purchase 220,390 Shares (such amount is
equal to 3% of the Company’s outstanding Shares as of the Effective Date). You
will receive these options in two separate grants. The first option to purchase
50% of these Shares will be granted to you as soon as administratively
practicable (but in no event more than 30 days) following the Effective Date.
The second option to purchase the remaining 50% balance of these Shares will be
granted to you as soon as administratively practicable (but in no event more
than 30 days) following the public release of the Ovavture study results (which
is expected to occur prior to June 30, 2010).
(b) Exercise Price. The exercise price for your options will be equal to the
fair market value of the Shares on the date of the particular option grant.
(c) Vesting. Your options will be subject to a vesting schedule such that:
(i) 25% of your options will vest on the first anniversary of the Effective
Date, and (ii) thereafter, the remaining 75% of your options will vest in equal,
monthly installments over the following 36 months. In the event of a Change in
Control (as that term is defined in the Company’s 2008 Stock Omnibus Equity
Compensation Plan (the “Option Plan”)), your options will accelerate and become
fully vested. In addition, your options may be subject to additional vesting in
accordance with the termination provisions in Paragraph 6.
(d) General Terms and Conditions. The options granted pursuant to Paragraph 4(a)
shall be subject to the terms and conditions of the Option Plan and the model
option grant agreement as attached hereto as Exhibit A.
(e) Anti-Dilution. During the 12-month period following the Effective Date, your
equity interest in the Company will be protected against further dilution. That
is, if an event occurs during this 12-month period that reduces the level of
your equity interest in the Company (as a percentage of the Company’s
outstanding Shares), the Board shall take such actions as may be necessary (the
form and nature of such actions to be determined by the Board in its sole
discretion) to restore your equity interest in the Company to the level as in
effect before such event.
(f) Additional Options. Upon the 12-month anniversary of the Effective Date and
thereafter, the Board will determine whether additional grants of options will
be made to you. Any such additional option grants will be subject to the terms
and conditions (for example, the amount, exercise price, vesting, performance
requirements, etc.) as determined by the Board in its sole discretion.

5.   Benefits; Vacation; and Reimbursement of Expenses.

(a) Benefits. You will be entitled to participate in all employee retirement and
welfare benefit plans and programs made available by the Company to its
employees from time to time, subject to whatever generally applicable
eligibility and participation requirements apply to the particular plan. Nothing
in this Letter Agreement will prevent the Company from amending or terminating
any of its employee benefit plans at any time for any reason.

2



--------------------------------------------------------------------------------



 



(b) Vacation. You will be entitled to reasonable periods of vacation each year
in accordance with the Company’s vacation practices and as determined by the
Board; provided, that in no event shall your annual vacation be less than four
weeks.
(c) Expenses. You will be reimbursed for your reasonable business expenses
incurred in the course of your employment with the Company; provided, that any
requests for reimbursement of expenses are substantiated and submitted to the
Company in accordance with the Company’s expense reimbursement policies.

6.   Termination.

(a) Generally. Except as otherwise provided below, either party may terminate
your employment by giving advance notice to the other party.
(b) Your Voluntary Termination. You may terminate your employment voluntarily
other than for Good Reason (as defined below) at any time by providing the
Company with three months’ advance notice (or such shorter period of notice as
the Company may accept). Upon your voluntary termination of employment other
than for Good Reason, you are eligible to receive only such amounts that you
have earned but that have not yet been paid to you. You are not eligible for any
severance pay or other benefits from the Company.
(c) Termination by the Company for Cause. The Company may terminate your
employment for Cause (as defined below). If the Company terminates your
employment for Cause, the Company shall not be required to provide you with any
advance notice. Upon your termination for Cause, you are eligible to receive
only such amounts that you have earned but that have not yet been paid to you.
You are not eligible for any severance pay or other benefits from the Company.
(d) Termination by the Company Other Than for Cause. The Company may terminate
your employment other than for Cause. Upon your termination of employment other
than for Cause, the Company will: (i) make a payment to you in lieu of notice in
an amount equal to 12 months of your Base Salary (as in effect at the time of
your termination from employment), and (ii) accelerate the vesting of your
options so that you will be vested in the same number of Shares subject to the
options as if you had continued to be employed by the Company for an additional
12 months. Such payment and additional option vesting shall be conditional upon
your execution of a customary release of claims in favor of the Company and its
affiliates, in a form prescribed by the Company. This payment in lieu of notice
shall be paid to you in a single lump sum payment as soon as administratively
practicable after the maximum review and revocation period for the release
agreement as may be required under applicable law, if any, or such earlier date
as determined in the Company’s sole discretion, but in no event more than
60 days after your termination of employment. Except for providing you with this
payment in lieu of notice and additional option vesting, you are not eligible
for any severance pay or other benefits from the Company.

3



--------------------------------------------------------------------------------



 



(e) Your Termination for Good Reason. You may terminate your employment for Good
Reason by providing written notice to the Company within 60 days after the
occurrence of the event(s) constituting Good Reason. The written notice shall
contain a detailed description of the event(s) giving rise to your termination
for Good Reason. Following the receipt of your notice, the Company shall have a
period of 30 days in which it may correct the act or failure to act that
constitutes the grounds for Good Reason as set forth in your notice of
termination. If the Company does not correct the act or failure to act, you must
terminate your employment for Good Reason within 30 days after the end of the
cure period, in order for the termination to be considered a Good Reason
termination. Upon your termination of employment for Good Reason during this
30-day period, you will receive the same payment in lieu of notice and
additional option vesting as provided in the event of a termination by the
Company without Cause as described in Paragraph 6(d); provided, that the payment
and option vesting shall be subject to your execution of a release as described
in Paragraph 6(d). Except for providing you with this payment in lieu of notice
and additional option vesting, you are not eligible for any severance pay or
other benefits from the Company.
(f) Definition of Cause. For purposes of this Letter Agreement, the term “Cause”
means a finding by the Company that you have: (i) committed a felony or a crime
involving moral turpitude; (ii) committed any act of gross negligence or fraud;
(iii) failed, refused or neglected to substantially perform your duties (other
than by reason of a bona fide physical or mental impairment) or to implement the
directives of the Company that continued for 30 days after you had been provided
adequate and specific written notice thereof; or (iv) willfully engaged in
conduct that is materially injurious to the Company, monetarily or otherwise.
(g) Definition of Good Reason. For purposes of this Letter Agreement, the term
“Good Reason” shall mean the occurrence of one or more of the following without
your consent: (i) a material diminution by the Company of your authority, duties
or responsibilities; (ii) a material change in the geographic location at which
you must perform services under this Letter Agreement (which, for purposes of
this Letter Agreement, means a requirement that you relocate more than 100 miles
from the location of your principal place of work immediately prior to the
relocation); (iii) a material diminution in your Base Salary; or (iv) any action
or inaction that constitutes a material breach by the Company of this Agreement.

7.   Assignment of Inventions/Confidentiality.

(a) Confidential Information. You acknowledge and agree that the information,
observations, and data obtained by you while employed by the Company or any of
its affiliates concerning the business affairs of the Company or any affiliate
of the Company which is non-public and confidential in nature (“Confidential
Information”) are the property of the Company or such affiliate. Consequently,
you agree that, except to the extent required by applicable law, statute,
ordinance, rule, regulation or orders of courts or regulatory authorities, you
shall not at any time (whether during or after the Employment Period) disclose
to any unauthorized person or use for your own account

4



--------------------------------------------------------------------------------



 



any Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of your acts or
omissions to act or as required by law. The term “Trade Secrets or other
Confidential Information” includes, by way of example and without limitation,
matters of a technical nature, such as scientific, trade and engineering
secrets, “know-how”, formulas, secret processes, drawings, works of authorship,
machines, inventions, computer programs (including documentation of such
programs), services, materials, patent applications, new product plans, other
plans, technical information, technical improvements, manufacturing techniques,
specifications, ideas, manufacturing and test data, progress reports and
research projects, and matters of a business nature, such as business plans,
prospects, financial information, proprietary information about costs, profits,
markets, sales, lists of customers and suppliers, procurement and promotional
information, credit and financial data, plans for future development,
information relating to the Company’s management, operation and planning, and
other information of a similar nature to the extent not available to the public,
of or relating to the Company, its subsidiaries and affiliates, and their
business, customers and suppliers, the disclosure of which to competitors of the
Company or others would cause the Company to suffer substantial and irreparable
damage. After expiration or termination of your employment with the Company for
any reason, you shall not use or disclose Trade Secrets or other Confidential
Information. You shall deliver to the Company at the termination of your
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) and the business of the Company or any affiliate of the
Company which you may then possess or have under your control.
(b) Inventions and Patents. You agree that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
during the Employment Period (“Work Product”) belong to the Company. You will
promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

8.   Section 409A.

(a) This Letter Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and its corresponding regulations
(“Section 409A”), or an exemption thereto, and payments may only be made under
this Letter Agreement upon an event and in a manner permitted by Section 409A,
to the extent applicable. Separation pay provided under this Letter Agreement is
intended to be exempt from Section 409A under the “separation pay exception,” to
the maximum extent applicable. Further, any payments that qualify for the
“short-term deferral” exception or another

5



--------------------------------------------------------------------------------



 



exception under Section 409A shall be paid under the applicable exception.
Notwithstanding anything in this Letter Agreement to the contrary, if you are
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Letter Agreement is required to be delayed for a period
of six months after separation from service pursuant to Section 409A, to avoid
the application of Section 409A to amounts payable hereunder, payment of such
amounts shall be delayed as required by Section 409A, and the accumulated
amounts shall be paid in a lump sum payment after the end of the six-month
period, but not later than 10 days thereafter.
(b) All separation payments to be made upon a termination of service under this
Letter Agreement may only be made upon a “separation from service” under
Section 409A. For purposes of Section 409A, any right to a series of installment
payments shall be treated as a right to a series of separate payments. In no
event may you, directly or indirectly, designate the calendar year of a payment.
All reimbursements and in-kind benefits provided under the Letter Agreement
shall be made or provided in accordance with the requirements of Section 409A to
avoid the application of Section 409A to such amounts, including, where
applicable, the requirement that: (i) any reimbursement is for expenses incurred
during the period of time specified in this Letter Agreement; (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. Notwithstanding anything in this Letter Agreement to the
contrary, any right of the Company to offset or otherwise reduce any sums that
may be due or become payable by the Company to you or for your account, by any
overpayment or indebtedness, shall be subject to limitations imposed by
Section 409A.

9.   Survivorship. The respective rights and obligations of the parties under
this Letter Agreement shall survive any termination of the Employment Period to
the extent necessary to the intended preservation of such rights and
obligations. Without limiting the foregoing, for the sake of clarity, your
obligations under Paragraph 7 shall survive the termination of the Employment
Period.

10.   Legal Fees. The Company shall reimburse you for reasonable legal fees
incurred in connection with the preparation of this Letter Agreement, up to a
maximum of $5,000.

11.   Taxes and Withholding. The Company may withhold from any compensation or
payments due under this Letter Agreement all federal, state and local taxes that
the Company is required to withhold pursuant to any law or governmental rule or
regulation. You will be responsible for all federal, state and local taxes due
with respect to any compensation or payment received under this Letter
Agreement.

12.   Notices. For the purpose of this Letter Agreement, any notice or demand,
hereunder to or upon any party hereto required or permitted to be given or made,
shall be deemed to have

6



--------------------------------------------------------------------------------



 



    been duly given or made for all purposes if (a) in writing and sent by
(i) messenger or an overnight courier service against receipt, or (ii) certified
or registered mail, postage paid, return receipt requested, or (b) sent by
telefax, telex, or similar electronic means; provided, that a written copy
thereof is sent on the same day by postage paid first-class mail, to such party
at the following address:

In your case, to you at:
2244 El Amigo Road
Del Mar, CA 92014
or at your last known address contained in the personnel records of the
Company.
with a copy to:
Cooley Godward Kronish LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Attention: Thomas Welk, Esq.
Fax: (858) 550-6420
In the case of the Company, to it at:
Marshall Edwards, Inc.,
140 Wicks Road,
North Ryde, New South Wales 2113
Australia
Attention: David Seaton
Fax: 61-2-98788474
with a copy to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10022
Attention: Steven A. Navarro
Fax: (212) 309-6001

13.   Governing Law. The terms of this Letter Agreement, and any action arising
hereunder, shall be governed by and construed in accordance with the domestic
laws of the State of California, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California; provided, that the grant of the
option set forth in Paragraph 4 above shall be governed by the laws of the State
of Delaware, as set forth in the Option Plan.

7



--------------------------------------------------------------------------------



 



14.   Modification; Waiver; Severability. This Letter Agreement may not be
released, changed or modified in any manner, except by an instrument in writing
signed by you and the Company. The failure of either party to enforce any of the
provisions of this Letter Agreement shall in no way be construed to be a waiver
of any such provision. No waiver of any breach of this Letter Agreement shall be
held to be a waiver of any other or subsequent breach. If any portion or
application of this Letter Agreement should for any reason be declared invalid,
illegal or unenforceable, in whole or in part, by a court of competent
jurisdiction, such invalid, illegal or unenforceable provision or application or
part thereof shall be severable from this Letter Agreement and shall not in any
way affect the validity or enforceability of any of the remaining provisions or
applications.

15.   Assignment. This Letter Agreement is personal to you. You shall not assign
this Letter Agreement or any of your rights and/or obligations under this Letter
Agreement to any other person. The Company may, without your consent, assign
this Letter Agreement to any affiliate or successor to its business.

16.   Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Letter Agreement, including claims of
violations of federal or state discrimination statutes or public policy, shall
be resolved pursuant to binding arbitration in California. In the event of a
dispute, a written request for arbitration shall be submitted to the San
Francisco, California office of the American Arbitration Association under its
Resolution of Employment Dispute Rules. The award of the arbitrators shall be
final and binding and judgment upon the award may be entered in any court having
jurisdiction thereof. This procedure shall be the exclusive means of settling
any disputes that may arise under this Letter Agreement. All fees and expenses
of the arbitrators and all other expenses of the arbitration, except for
attorneys’ fees and witness expenses, shall be shared equally by you and the
Company. Each party shall bear its own witness expenses and attorneys’ fees.

17.   No Conflicts. You represent and warrant to the Company that your
acceptance of employment and the performance of your duties for the Company will
not conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Letter Agreement.

18.   Entire Agreement. This Letter Agreement supersedes all previous and
contemporaneous communications, agreements and understandings, whether oral or
written, between you, on the one hand, and the Company or any of its affiliates,
on the other hand, and constitutes the sole and entire agreement between you and
the Company pertaining to the subject matter hereof.

19.   Counterparts. This Letter Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding

8



--------------------------------------------------------------------------------



 



    agreement when one or more counterparts have been signed by each party and
delivered to the other party.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



If the foregoing is acceptable to you, kindly sign and return to us one copy of
this letter.

            Sincerely yours,


Marshall Edwards, Inc.
      By:   /s/ David Seaton         Name:   David Seaton             

            AGREED TO AND ACCEPTED BY:
      By:   /s/ Daniel P. Gold         Dr. Daniel P. Gold, Ph.d.             





--------------------------------------------------------------------------------



 



EXHIBIT A
Model Stock Option Grant Agreement

-2-



--------------------------------------------------------------------------------



 



MARSHALL EDWARDS, INC.
NONQUALIFIED STOCK OPTION GRANT
     This NONQUALIFIED STOCK OPTION GRANT, dated as of
                                         (the “Date of Grant”), is delivered by
Marshall Edwards, Inc. (the “Company”) to
                                         (the “Grantee”).
RECITALS
     A. The Compensation Committee has decided to make an Option grant as an
inducement for the Grantee to commence employment with the Company and its
Affiliates and to promote the best interests of the Company and its
stockholders. References in this Agreement to the Compensation Committee shall
include any successor thereto.
     B. This Option grant is not being made pursuant to the terms of the
Marshall Edwards, Inc. 2008 Stock Omnibus Equity Compensation Plan (the “Plan”)
or any other stockholder approved plan or arrangement. Notwithstanding the
foregoing, the Option grant shall be subject to the terms and conditions of the
Plan as if it had been granted under the Plan; provided, that this Option grant
shall not be subject to: (i) the Share limits set forth in Section 3 of the
Plan, (ii) any obligation to comply with Code section 162(m) as set forth in
Sections 11, 17 and 18 of the Plan, and (iii) any obligation to obtain
stockholder approval to amend or terminate the Plan or the Option as set forth
in Section 18 of the Plan. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in the Plan.
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase                      Shares
at an Exercise Price of $                     per Share. The Option shall become
exercisable according to Paragraph 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee continues to be employed by, or provide service
to, the Company and any Affiliate on the applicable date:

      Date   Shares for Which the Option is Exercisable                        
                 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.





--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
Option shall accelerate and become fully exercisable.
3. Term of Option.
     (a) The Option shall have a term of five years from the Date of Grant and
shall terminate at the expiration of that period
(                                        , 2___), unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
     (b) The Option shall automatically terminate upon the happening of the
first of the following events:
     (i) The ninety-first day following the date the Grantee is no longer
employed by, or providing service to, the Company and any Affiliate, if the
termination is for any reason other than Disability, death or Cause.
     (ii) The first anniversary of the date the Grantee is no longer employed
by, or providing service to, the Company and any Affiliate on account of the
Grantee’s death or Disability.
     (iii) The date on which the Grantee ceases to be employed by, or provide
service to, the Company and any Affiliate for Cause. Notwithstanding the prior
provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause at any time while the Grantee is employed by, or provides
service to, the Company and any Affiliate or after the Grantee’s termination of
employment or service, the Option shall immediately terminate, and the Grantee
shall automatically forfeit all Shares underlying any exercised portion of the
Option for which the Company has not yet delivered the Share certificates, upon
refund by the Company of the Exercise Price paid by the Grantee for such Shares.
Upon any exercise of the Option, the Company may withhold delivery of Share
certificates pending resolution of an inquiry that could lead to a finding
resulting in forfeiture.
     (iv) The date of cancellation, termination, or expiration of the Option
pursuant to action taken by the Compensation Committee in accordance with
Sections 13 or 16 of the Plan.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the fifth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Company and any Affiliate shall
immediately terminate.
4. Exercise Procedures.
     (a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable portion of the Option by giving the
Company written notice of exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the Exercise Price shall be

-2-



--------------------------------------------------------------------------------



 



made in accordance with procedures established by the Compensation Committee
from time to time based on the type of payment being made but, in any event,
prior to issuance of the Shares. The Grantee shall pay the Exercise Price (a) in
cash, (b) unless the Compensation Committee determines otherwise, by delivering
Shares owned by the Grantee and having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, or by attestation (on a form
prescribed by the Compensation Committee) to ownership of Shares having a Fair
Market Value on the date of exercise at least equal to the Exercise Price,
(c) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, or (d) by such other method as the
Compensation Committee may approve. In addition, in the event the Compensation
Committee so determines, to the extent the Option is at the time exercisable for
vested Shares, all or any part of that vested portion may be surrendered to the
Company for an appreciation distribution payable in Shares with a Fair Market
Value at the time of the Option surrender equal to the dollar amount by which
the then Fair Market Value of the Shares subject to the surrendered portion of
the Option exceeds the aggregate Exercise Price payable for those Shares.
Notwithstanding any provision contained herein, Shares used to exercise the
Option shall have been held by the Grantee for the requisite period of time
necessary to avoid adverse accounting consequences to the Company with respect
to the Option.
     (b) The Company’s obligation to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate by the
Compensation Committee, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent in writing that the
Grantee is purchasing Shares for the Grantee’s own account and not with a view
to or for sale in connection with any distribution of the Shares, or such other
written representation as the Compensation Committee deems appropriate.
     (c) All obligations of the Company under this Agreement shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Compensation Committee
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Company and any Affiliate, as applicable with respect to the Option by having
Shares withheld up to an amount that does not exceed the Grantee’s minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. The election must be in a form and manner prescribed by the
Compensation Committee.
     (d) Payment for the Shares to be issued or transferred pursuant to the
Option and any required withholding taxes must be received by the Company by the
time specified by the Compensation Committee depending on the type of payment
being made, but in all cases prior to the issuance or transfer of such Shares.
5. Change in Control. Subject to the obligation to accelerate the exercisability
of the Option as described in Paragraph 2 hereof, the provisions of the Plan
applicable to a Change in Control shall apply to the Option, and, in the event
of a Change in Control, the Compensation Committee may take such actions as it
deems appropriate pursuant to and in accordance with the Plan.

-3-



--------------------------------------------------------------------------------



 



6. Restrictions on Exercise. Except as the Compensation Committee may otherwise
permit pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
personal representatives of the Grantee, or by the person who acquires the right
to exercise the Option by will or by the laws of descent and distribution, to
the extent that the Option is exercisable pursuant to this Agreement.
7. Grant Subject to Plan Provisions. Except as otherwise provided in the
recitals above, this grant is made pursuant to the Plan, the terms of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan. The grant and exercise of the Option are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Compensation Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) legal requirements applicable to issuance of the Shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law. The
Compensation Committee shall have the authority to interpret and construe the
Option pursuant to the terms of the Plan, and its decisions shall be conclusive
as to any questions arising hereunder. In the event that there is a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the terms and provisions of the Plan shall govern.
8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by, or in the employ or service of, the
Company and any Affiliate and shall not interfere in any way with the right of
the Company and any Affiliate to terminate the Grantee’s employment or service
at any time. The right of the Company and any Affiliate to terminate at will the
Grantee’s employment or service at any time for any reason is specifically
reserved.
9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10. Assignment and Transfers. Except as the Compensation Committee may otherwise
permit pursuant to the Plan and as otherwise provided in this Agreement, the
rights and interests of the Grantee under this Agreement may not be sold,
assigned, encumbered or otherwise transferred except, in the event of the death
of the Grantee, by will or by the laws of descent and distribution. In the event
of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in the Plan and this Agreement, or in the event of the levy or any attachment,
execution or similar process upon the rights or interests hereby conferred, the
Company may terminate the Option by notice to the Grantee, and the Option and
all rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and Affiliates. This
Agreement may be assigned by the Company without the Grantee’s consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware,

-4-



--------------------------------------------------------------------------------



 



without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. To the extent the Grantee is a party to any employment agreement with
the Company or any of its subsidiaries that provides for binding arbitration of
employment disputes, then any disputes between the Company and the Grantee
arising under the Plan or this Agreement shall be arbitrated in accordance with
the procedures set forth in such employment agreement.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company at Marshall Edwards, Inc., 140 Wicks Road, North Ryde,
New South Wales 2113, Australia, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company and any Affiliate, as applicable, or to such other address as the
Grantee may designate in writing. Any notice shall be delivered by hand or by a
recognized courier service such as FedEx or UPS, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

             
 
  Marshall Edwards, Inc.    
 
           
Attest:
           
 
           
 
  By: 
 
   
 
           

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Compensation Committee shall be final
and binding.

             
 
  Grantee:        
 
     
 
   
 
           
 
  Date:
 
   
 
           

